Title: From James Madison to Albert Gallatin, 11 October 1802 (Abstract)
From: Madison, James
To: Gallatin, Albert


11 October 1802, Department of State. Encloses a “Copy of a letter, concerning the Ship Windsor, which I received some time ago from Mr. Thornton, and must ask the favor of you to cause such further enquiries in the case complained of to be set on foot as you may think will be useful.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   The enclosure was probably Edward Thornton to JM, 27 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:523–24). For the case of the Windsor, see The Struggle to Maintain Neutrality, 8 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:270–71).


